Citation Nr: 0322829	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  98-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to reimbursement for burial expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  He died in November 1997.  The appellant is 
the widow of the veteran.  

This appeal arose from a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which denied the appellant's 
claim for service connection for the cause of the veteran's 
death. 

The Board undertook additional development of the evidence in 
this case in May 2002, pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)], in an attempt to obtain any available 
hospital records from the Fresno, California VA Medical 
Center (MC) from November 16 to November 23, 1997.  As a 
result of the Board's development action, a written response 
was added to the file in January 2003 from the Fresno VAMC.  
Based on the response, a letter was sent to the appellant in 
April 2003 informing her that the records apparently did not 
exist and allowing her 60 days to respond to the April 2003 
letter.  No response was received within the 60 day period.  


REMAND

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  In particular, the amended "duty to notify" requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, there is no notice to the appellant of the 
division of responsibilities between her and VA in obtaining 
evidence necessary to substantiate her claim.  
See Quartuccio, supra.  It would potentially be prejudicial 
to the appellant if the Board were to proceed with a decision 
at this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA must review the claims file and 
ensure that all notification action required 
by the VCAA is completed.  

2.  Thereafter, VBA should readjudicate the 
claims.  If the benefits sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case.  The 
appellant should be given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



